UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA
______________________________
                               )
JEFFREY JENNINGS,              )
                               )
          Plaintiff,           )
                               )
          v.                   )    Civil Action No. 12-410 (RWR)
                               )
REGGIE WALTON,                 )
                               )
          Defendant.           )
______________________________)

                        MEMORANDUM OPINION

     Pro se plaintiff Jeffrey Jennings has filed a civil

complaint against Judge Reggie Walton of the United States

District Court for the District of Columbia, alleging that the

“Judge never got back to [him]” with regard to a separate civil

case filed by Jennings and originally assigned to Judge Walton.

(Compl. at 1.)   Jennings seeks $846.63 in money damages from

Judge Walton for hotel and other unspecified expenses.

     Judges are absolutely immune from lawsuits predicated on

their official acts in matters over which they have jurisdiction.

Forrester v. White, 484 U.S. 219, 225 (1988); Stump v. Sparkman,

435 U.S. 349, 355-57 (1978); Sindram v. Suda, 986 F.2d 1459, 1460

(D.C. Cir. 1993).   Jennings’ suit is predicated on Judge Walton’s

official actions in the separate civil case, and Jennings makes

no showing that Judge Walton presided in the clear absence of the

jurisdiction which Jennings invoked in order to bring that
                                -2-

action.   Because Judge Walton enjoys immunity from suit here, the

complaint will be dismissed.

     An appropriate order accompanies this memorandum opinion.

     SIGNED this 6th day of April, 2012.


                                                /s/
                                      RICHARD W. ROBERTS
                                      United States District Judge